                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

 SAUL MARTINEZ, JR.,
 on Behalf of Himself and on Behalf of All
 Others Similarly Situated,                CIVIL ACTION NO. 1:16-cv-00945 JCH-LAM
              Plaintiff,

 v.

 SCHLUMBERGER TECH CORP. and
 SCHLUMBERGER LIMITED
 (SCHLUMBERGER N.V.),
          Defendants.


                     ORDER GRANTING MOTION FOR CONTINUANCE

       On this day came to be considered Plaintiff Saul Martinez’s and Defendant Schlumberger

Technology Corporation’s Joint Motion for Continuance. It is hereby ORDERED that the Parties shall

have until Tuesday, July 2, 2019 to file their status report with the Court that this case has settled or

their proposed discovery plan for the merits of the case.



                                                      ________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
